Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein in a case that the moving member has been attracted to the retracted position, the controller resumes normal operation of the elevator, and in a case that the moving member fails to be attracted to the retracted position, the controller sends prompt information and provides a second test current to the coil, wherein the test current < the second test current < the operating current, and the controller determines whether the moving member has been attracted to the retracted position; in a case that the moving member has been attracted to the retracted position, the controller resumes normal operation of the elevator, and in a case that the moving member fails to be attracted to the retracted position, the controller controls the elevator to stop operating.
As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious  resuming normal operation of the elevator in a case that the moving member has been attracted to the retracted position, sending prompt information in a case that the moving member fails to be attracted to the retracted position, providing a second test current to the coil by the controller, wherein the test current < the second test current < the operating current, and determining whether the moving member has been attracted to the retracted position; resuming normal operation of the elevator in a case that the moving member has been attracted to the retracted position, and controlling the elevator to stop operating in a case that the moving member fails to be attracted to the retracted position. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657